            Case 2:21-cv-00490-APG-NJK Document 10 Filed 04/13/21 Page 1 of 1




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     HISER JOHNSTON, JR., et al.,
 8                                                        Case No.: 2:21-cv-00490-APG-NJK
             Plaintiff(s),
 9                                                                       Order
     v.
10                                                                   [Docket No. 9]
     LAS VEGAS METROPOLITAN POLICE
11   DEPARTMENT, et al.,
12           Defendant(s).
13          Pending before the Court is a notice of a Rule 26(f) conference. Docket No. 9. Discovery-
14 related documents must be served on the affected party, not filed on the docket unless ordered by
15 the Court. Local Rule 26-8; Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case.
16 Accordingly, the Court STRIKES the above-referenced document, and instructs the parties to
17 refrain from filing discovery documents on the docket in the future absent a Court order that they
18 do so.
19           IT IS SO ORDERED.
20          Dated: April 13, 2021
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                    1
